330 F.2d 617
Cecile J. SHAPIRO, Plaintiff-Appellant,v.Russell LEACH, Bernard Chupka, Sidney Golden, and Ted Hysell, Defendants-Appellees.
No. 15557.
United States Court of Appeals Sixth Circuit.
April 28, 1964.

Appeal from United States District Court; Mell G. Underwood, District Judge.
Cecile J. Shapiro, in pro. per., Columbus, Ohio (Cecile J. Shapiro, Columbus, Ohio, Harry W. Kyle, Xenia, Ohio, on the brief), for appellant.
Alba L. Whiteside, Columbus, Ohio, for appellees.
Before WEICK, Chief Judge, and CECIL and O'SULLIVAN, Circuit Judges.

ORDER.

1
Upon consideration of the appeal, the Court finds that there is no error in the proceedings and judgment of the District Court,


2
It is, therefore, ordered that the judgment of the District Court be and hereby is affirmed.